Case 1:16-cv-00411-RGA Document 402 Filed 04/25/19 Page 1 of 2 PageID #: 18860




                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

B. BRAUN MELSUNGEN AG, B. BRAUN                 )
MEDICAL INDUSTRIES SDN. BHD., and               )
B. BRAUN MEDICAL INC. ,                         )
                                                )
                Plaintiffs,                     )
                                                )
        V.                                      )       C.A. No. 16-411-RGA
                                                )
BECTON, DICKINSON AND COMPANY                   )
and BECTON, DICKINSON INFUSION                  )
THERAPY SYSTEMS INC. ,                          )
                                                )
                Defendants.                     )

                           STIPULATION AND ORDER OF DISMISSAL

        The parties stipulate and agree to dismiss the above-captioned matter pursuant to a

 settlement agreement between the parties, subject to the approval of the Court, as follows:

    1. Upon entry by the Court of this Stipulation and Order of Dismissal, this litigation,
       including all of the parties' claims, causes of action, and defenses, is dismissed w ith
       prejudice.

    2   Each party will bear its own attorneys' fees, expenses, and costs.

    3   The Court retains jurisdiction over the settlement agreement.

Isl David M Fry                             Isl Katharine L. Mowery
John W. Shaw (No. 3362)                     Frederick L. Cottrell, III (No. 2555)
Karen E. Keller (No . 4489)                 Katharine L. Mowery (No . 5629)
David M. Fry (No. 5486)                     Nicole K. Pedi (No. 6236)
SHAW KELLER LLP                             RICHARDS , LAYTON & FINGER, P .A .
I.M. Pei Building                           One Rodney Square
1105 North Market Street, 12th Floor        920 North King Street
Wilmington, DE 19801                        Wilmington, DE 19801
(302) 298-0700                              mowery@rlf.com
dfry@shawkeller.com                         Attorneys for Defendants
Attorneys for Plaintiffs

 Dated: April 25 , 2019




                                                    1
Case 1:16-cv-00411-RGA Document 402 Filed 04/25/19 Page 2 of 2 PageID #: 18861




                                      2
